ORDER DENYING PETITION FOR REHEARING AND DIRECTING ISSUANCE OF MANDATE

Floyd Allen Medlock entered a plea of guilty to First Degree Malice Aforethought Murder before the Honorable Edward C. Cunningham in the District Court of Canadian County, Case No. CRF-90-89. After a hearing to determine the voluntariness and sufficiency of the plea, the district court accepted Medlock’s plea of guilty to First Degree Murder. A separate hearing was held to determine sentence. At the conclusion of the sentencing hearing, the district court found the existence of two aggravating circumstances and sentenced Medlock to death.
By published opinion issued on September 30, 1994, this Court affirmed Medlock’s conviction and sentence, 887 P.2d 1333. Med-lock is now before the Court on a Petition for Rehearing, Rule 3.14, Rules of the Court of Criminal Appeals, 22 O.S.Supp.1993, Ch. 18, App.
According to Rule 3.14, a Petition for Rehearing shall be filed for two reasons only:
(1) That some question decisive of the case and duly submitted by the attorney of record has been overlooked by the Court, or
2) That the decision is in conflict with an express statute or controlling decision to which the attention of this Court was not called either in the brief or in oral argument.
*345Medlock’s Petition for Rehearing fails to meet the criteria set forth in Rule 3.14.
IT IS THEREFORE THE ORDER OF THE COURT that the Petition for Rehearing is DENIED. The Clerk of the Court is directed to issue the mandate forthwith.
IT IS SO ORDERED.
/s/ Charles A. Johnson CHARLES A. JOHNSON Presiding Judge
/s/ Charles S. Chapel CHARLES S. CHAPEL Vice-Presiding Judge
/s/ Gary L. Lumpkin GARY L. LUMPKIN Judge
/s/ James F. Lane JAMES F. LANE Judge